                    Case 1:19-cv-08913-ALC Document 65 Filed 04/27/20 Page 1 of 1


                                                                           599 Lexington Avenue
                                                                          New York, NY 10022-6069
                                                                              +1.212.848.4000
                                                                                                                                                                               4/27/2020


    ahakki@shearman.com                                                                                                                                    April 24, 2020
    212.848.4924

    Via ECF
    Honorable Andrew L. Carter, Jr.
    United States District Court
    Southern District of New York
    40 Foley Square, Room 435
    New York, New York 10007

Re: In re Sundial Growers Inc. Securities Litigation, Master File No. 1:19-cv-08913-ALC

Dear Judge Carter:

        We write on behalf of all parties in the above-referenced matter.1 On April 9, 2020,
defendants filed a letter requesting a pre-motion conference in connection with their anticipated
motion to dismiss. On April 14, 2020, lead plaintiffs filed their responsive letter and disclosed
that they will file an amended complaint by April 30, 2020.

        Pursuant to Rule 2.D.i of Your Honor’s Individual Practices, defendants hereby state
their intention to file a motion to dismiss.

        Furthermore, defendants and lead plaintiffs respectfully request Your Honor’s approval
of the following agreed-upon schedule: Defendants shall file their motion to dismiss by May 27,
2020; lead plaintiffs shall file any opposition to the motion to dismiss by June 23, 2020; and
defendants shall file their reply by July 14, 2020.

Respectfully submitted,

/s/ Adam S. Hakki

Adam S. Hakki

cc:            Counsel of Record (via ECF)                                                             April 27, 2020




1
        We represent defendant Sundial Growers Inc. and the individual defendants Torsten Kuenzlen, James
Keough, Edward Hellard, Greg Mills, Gregory Turnbull, Lee Tamkee, and Elizabeth Cannon.

    SHEARMAN.COM
    Shearman & Sterling LLP is a limited liability partnership organized in the United States under the laws of the state of Delaware, which laws limit the personal liability of
    partners.
